Citation Nr: 0515976	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left shoulder 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral knee 
disability.  

3.  Entitlement to an increased rating or fracture, skull 
bone, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for organic affective 
disorder, currently evaluated as 50 percent disabling.  

5.  Entitlement to an increased rating for scars of the face, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased (compensable) rating for scar 
of the scrotum.  

7.  Entitlement to an increased (compensable) rating for 
scar, laparotomy.  

8.  Entitlement to an increased (compensable) rating for 
residuals of right wrist injury.  

9.  Entitlement to an increased (compensable) rating for 
laceration of the liver.  

10.  Entitlement to service connection for fibromyalgia.  

11.  Entitlement to service connection for cervical spine, 
lumbar spine, bilateral carpal tunnel syndrome, and thoracic 
outlet syndrome.  

12.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  A May 1999 rating decision denied entitlement 
to service connection for fibromyalgia and a TDIU.  A notice 
of disagreement (NOD) was received in December 1999.  A 
rating decision of July 2000 found that new and material 
evidence had not been submitted to reopen the claims of 
service connection for a left shoulder condition and service 
connection for bilateral knee condition.  Additionally, the 
rating decision denied an increased rating for scars of the 
face, scar of the scrotum, scar, laparotomy, residuals of a 
fracture of the right wrist, laceration of the liver, 
fracture skull bone, organic affective disorder, service 
connection for cervical spine, lumbar spine, bilateral carpal 
tunnel syndrome, and thoracic outlet syndrome, and TDIU.  The 
veteran submitted a NOD received by VA in April 2001.  A 
statement of the case (SOC) was issued in February 2002.  A 
substantive appeal (VA Form 9) was received in April 2002.  

As explained below, the Board is re-opening the claims for 
service connection for left shoulder and bilateral knee 
disabilities.  These issues, together with the remaining 
issues on appeal are being remanded to the RO through the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left shoulder condition and 
bilateral knee condition was denied by rating decision of 
January 1963.  The veteran was notified of that decision and 
of his appellate rights the same month, and he did not file a 
timely appeal.

2.  Evidence submitted since the January 1963 rating decision 
is new, relevant, and directly relates to the claims of 
service connection for left shoulder and bilateral knee 
conditions.  


CONCLUSIONS OF LAW

1.  The January 1963 rating decision which denied service 
connection for left shoulder and bilateral knee conditions is 
final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  Evidence submitted subsequent to the January 1963 denial 
of service connection for left shoulder and bilateral nee 
conditions is new and material, and the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 
prior to August 2001.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision regarding whether to reopen 
the veteran's previously denied claims for service connection 
for left shoulder and bilateral knee conditions, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist to this point on this issue.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

Specifically, under 38 C.F.R. § 3.156(a), as in effect at the 
time this claim was submitted, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that this regulation was amended, effective 
for claims filed on or after August 29, 2001.  Therefore, the 
new amendment is inapplicable here.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO addressed this matter 
was in January 1963.  That adverse decision was made on the 
basis that there was no current evidence of these conditions.  
The veteran was notified of this decision and his procedural 
and appellate rights in a letter of January 1963.  However, 
he did not appeal this decision.  

The Board has reviewed the evidence received into the record 
since the January 1963 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for left shoulder and bilateral knee 
conditions.  Specifically, a December 1998 medical statement 
from Luis F. Garcia Jaunarena, MD, reflects, in pertinent 
part, that fracture of the left shoulder, is directly related 
to the service-connected trauma the veteran sustained while 
in service in 1960.  Additionally, a February 1999 medical 
statement from Juan Deniz, MD, linked the veteran's knee 
disabilities to service.  Since this evidence is presumed 
credible, and it bears directly on the matter under 
consideration as well as addresses an element of the 
veteran's case that had not been previously corroborated, it 
is new and material evidence and the claims are thus 
reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   


ORDER

New and material evidence to reopen the veteran's claim for 
left shoulder and bilateral knee disabilities has been 
submitted, and to this extent only, the claims are granted.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for left shoulder and 
bilateral knee conditions based upon service incurrence.  He 
claims that he injured his left shoulder and both knees in an 
automobile accident in 1960 and in the alternative, the 
preexisting conditions were reinjured in the accident and 
they were aggravated as a result.  The present state of the 
claims file is such that it renders it impossible to 
determine if the records of those physicians whose comments 
were used to reopen the veteran's claims above, are 
associated with the claims file.  These records should be 
reviewed and a request for them made.  

Further, the veteran claims that his service-connected 
disabilities are more severe than the current evaluations 
reflect.  He also asserts that his conditions have worsened.  
It has been approximately 5 years since the veteran was 
examined for VA purposes.  A more contemporaneous examination 
should be conducted.  Moreover, with respect to the veteran's 
scars, this will provide the RO with an opportunity to 
evaluate them under the revised rating criteria for rating 
scars that became effective during the appeal period, (in 
August 2002).  


Under the circumstances, this case is REMANDED for the 
following action:  

1.  After obtaining the appropriate 
releases of information, and complete 
addresses from the veteran, an attempt 
should be made to obtain the records of 
the veteran's treatment from Juan Deniz, 
MD and Luis F. Garcia Juanarena, MD.  The 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

2.  When the above development has been 
accomplished to the extent possible, 
schedule the veteran for VA examinations.  
The claims file should be made available 
to the examiners to ensure awareness of 
the veteran's pertinent history.  All 
indicated tests should be accomplished.  
The examinations should address the 
following:  

(a) whether it is likely, unlikely, 
or at least as likely as not, that the 
veteran has fibromyalgia, and if so, is 
it related to service and events noted 
therein;  

	(b) whether it is likely, unlikely, 
or at least as likely as not, that any 
knee disability, left shoulder disorder, 
cervical spine disorder, lumbar spine 
disorder, thoracic outlet syndrome, or 
carpal tunnel syndrome is related to 
injury in service;   

	(c) any current impairment to the 
right wrist, with the current complaints 
and findings, including range of motion 
reported;  

	(d) any liver impairment as a 
consequence of the veteran's service 
connected liver laceration;  

	(e) any psychiatric impairment, with 
the current complaints, symptoms and 
findings reported; (the examiner also 
should provide a multi-axial diagnosis, 
to include assignment of a Global 
Assessment of Functioning (GAF) scale 
score, and an explanation of what the 
score means);   

	(f) the veteran's scars of the face, 
scrotum, and laparotomy, with the size and 
nature of any pertinent scars described 
together with the extent of any face 
disfigurement, and any limitation of function 
resulting from any scar of the affected area.  

All examiners should give an opinion as to the 
impact the veteran's service connected 
disability has on the veteran's ability to 
work, and a rationale should be given for all 
opinions and conclusions expressed. 

3.  Then, after ensuring the VA examination 
reports are complete, the RO should 
readjudicate the claims.  (In particular, the 
scar disabilities should be evaluated under 
the old and new criteria in effect during this 
rating period.)  If any decision is adverse to 
the appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, and he 
should be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


